                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                                NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         JAMES C. MCCURDY,
                                  11                                                    Case No. 16-00696 BLF (PR)
                                                        Petitioner,
                                  12                                                    JUDGMENT
Northern District of California




                                                 v.
 United States District Court




                                  13

                                  14     DAVE DAVEY, Warden,
                                  15                    Respondent.
                                  16

                                  17          For the reasons stated in the order denying the petition for a writ of habeas corpus,
                                  18   judgment is entered in favor of Respondent and against Petitioner.
                                  19          IT IS SO ORDERED.
                                  20   Dated: _January 2, 2020___                       ________________________
                                                                                        BETH LABSON FREEMAN
                                  21
                                                                                        United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   Case No. 16-00696 BLF (PR)
                                       JUDGMENT
